United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-1913
                                  ___________

United States of America,              *
                                       *
                   Appellee,           * Appeal from the United States
                                       * District Court for the Eastern
      v.                               * District of Arkansas.
                                       *
Dan Moriell Caffey, Jr.,               *     [PUBLISHED]
                                       *
                   Appellant.          *
                                  ___________

                             Submitted: October 2, 2003

                                 Filed: December 8, 2003
                                  ___________

Before WOLLMAN, FAGG and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          ___________

PER CURIAM.

       While serving a term of supervised release for a federal crime, Dan Moriell
Caffey, Jr., committed a state crime, pleaded guilty, and was sentenced to
imprisonment for sixty months. The Government filed a petition for revocation of
Caffey’s supervised release. Caffey appeared with counsel and admitted the
petition’s allegations. The district court sentenced Caffey to twenty-one months in
prison.

     Caffey appeals his sentence raising several meritless issues. First, Caffey’s
admission of the allegations in the Government’s petition were sufficient for
revocation of Caffey’s supervised release. Next, Caffey’s sentence fell within the
recommended Guidelines range and statutory limits. Further, Caffey was represented
by counsel at all critical stages of the proceedings, and the proceedings satisfied the
requirements of Federal Rule of Criminal Procedure 32.1(a)(2). Also, the district
court properly scheduled restitution payments, and lawfully imposed an additional
year of supervised release to follow Caffey’s prison term. Before imposing Caffey’s
sentence, however, the district court failed to give Caffey an opportunity to speak on
his own behalf as required by the Federal Rules of Criminal Procedure. See United
States v. Patterson, 128 F.3d 1259, 1260-61 (8th Cir. 1997) (per curiam) (Rule 32's
right of allocution applies to sentencing on revocation of supervised release when
court imposes new sentence based on conduct that occurred during supervised
release). The failure to give a defendant the right of allocution “is clearly error and
must be reversed.” United States v. Washington, 255 F.3d 483, 487 (8th Cir. 2001).

      Accordingly, we reverse and remand for resentencing following allocution.

                       ______________________________




                                         -2-